USCA4 Appeal: 22-7067       Doc: 8        Filed: 11/29/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-7067


        JERMAINE ANTWAN TART,

                             Plaintiff - Appellant,

                      v.

        MARK TROCK,

                             Defendant - Appellee,

                      and

        MAIL ROOM STAFF,

                             Defendant.


        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:19-ct-03231-FL)


        Submitted: November 22, 2022                                Decided: November 29, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Jermaine Antwan Tart, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-7067      Doc: 8        Filed: 11/29/2022     Pg: 2 of 2




        PER CURIAM:

              Jermaine Antwan Tart appeals the district court’s order granting summary judgment

        to Appellee and dismissing without prejudice Tart’s 42 U.S.C. § 1983 complaint for failure

        to exhaust administrative remedies. We have reviewed the record and find no reversible

        error. Accordingly, we affirm the district court’s judgment. Tart v. Trock, No. 5:19-ct-

        03231-FL (E.D.N.C. Aug. 30, 2022). We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2